Citation Nr: 0320580	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-08 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the right knee with limitation of 
extension of the leg.

2.  Entitlement to a rating in excess of 20 percent for 
status post-operative right anterior cruciate ligament injury 
with instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March to May 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

It appears to the Board that the veteran may have attempted 
to raise the issue of a entitlement to an increased rating 
for a low back disability and/or for a total disability 
rating.  If he desires to pursue either of these issues, he 
and/or his representative should do so with specificity at 
the RO.  As there has thus far been no adjudication of the 
issues, the Board has no jurisdiction of the issues at this 
time.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is 
completed.  In particular, the RO should 
notify the veteran of any information and 
any medical or lay evidence not previously 
provided to VA that is necessary to 
substantiate the claims and indicate which 
portion of that information and evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will attempt 
to obtain on his behalf.

2.  Please obtain the veteran's complete 
clinical records relating to his 
service-connected right knee disability 
from the VA Medical Center (VAMC) in New 
Orleans, Louisiana for the period since 
September 2001 to the present.  

3.  Following completion of the above 
developments, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA joints 
examination to determine the nature and 
extent of his service-connected right 
knee disability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's current right knee 
disability.
?	Report functional range of motion 
values for the right knee, i.e., 
that motion the veteran can achieve 
without pain.
?	If pain appears on range of motion 
testing, the examiner should state 
the point (in degrees) at which pain 
starts.
?	Describe any functional loss due to 
pain on use, weakness, excess 
fatigability, and/or incoordination 
of the right knee.
?	Indicate the extent of arthritis in 
the veteran's right knee.
?	State whether recurrent subluxation 
or lateral instability is shown and, 
if shown, the degree in terms of 
slight, moderate, or severe.
?	State whether right knee ankylosis 
is shown.

4.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

